Citation Nr: 1235312	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-14 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to June 1961.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Cheyenne, Wyoming, Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2010, the Board remanded the claim for additional development.  The case has been returned to the Board for further appellate review.  
During the course of the appeal, the claim was permanently transferred to the RO in Phoenix, Arizona, and that RO now has jurisdiction over the claim on appeal. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The competent medical evidence does not establish the presence of right ear hearing loss recognized as a disability for VA purposes.  


CONCLUSION OF LAW

Right ear hearing loss was not incurred in service or aggravated by service, nor may sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1133, 1137, 5103, 5103A, 5107 (West Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

The Board finds that the VCAA notice requirements have been satisfied by the May 2008 letter.  In the May 2008 letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 4673 (2006).  In the present appeal, the May 2008 VCAA letter to the Veteran included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, VA outpatient treatment records, and private medical records.  The Veteran was also provided VA examinations in connection with his claim.  The examiners reviewed the Veteran's medical history and recorded pertinent examination findings.  The Board finds that the examination reports provide probative evidence as to the Veteran's clinical disability picture for the claimed disability on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  

II.  Decision  

The Veteran contends that service connection is warranted for his right ear hearing loss. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  Service connection for organic diseases of the nervous system, to include sensorineural hearing loss, may be granted if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1133, 1137 (West Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide: 

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the [controlled speech discrimination] Maryland CNC Test are less than 94 percent.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of service connection for right ear hearing loss.  The Veteran's DD Form 214 show that his military occupational specialty (MOS) was a bomb naval systems mechanic and does not reflect combat decorations or badges.  Service treatment records fail to show complaints, treatment, or diagnosis of right ear hearing loss.  Upon discharge from service, the Veteran underwent audiometric testing in May 1961.  A "MAICO" audiogram revealed right ear puretone thresholds converted from ASA units to ISO units at 15(0), 10(0), 10(0), 10(0), and 5(0) decibels, respectively at 500, 1000, 2000, 3000, and 4000 Hertz.  The Board notes that since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The numbers in parentheses represent conversion of ASA units to ISO units).  


In this case, there is no evidence of a current right ear hearing loss disability for VA purposes.  A private audiology report dated in May 2001 shows right ear auditory thresholds in the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz at 0, 10, 5, 15, and 20 decibels, respectively.  No speech recognition testing was noted to be done on that examination.  The examiner noted that the right thresholds were within normal limits.  Attached to that report is another undated report which noted hearing loss since 2004.  The examiner indicated that right ear auditory thresholds in the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz at 5, 10, 10, 15, and 20 decibels, respectively.  Speech recognition testing unaided and using only  a W-22 word list was noted.  The examiner noted a mild high frequency hearing loss in the right ear.  Such findings do not show hearing loss for VA purposes under 38 C.F.R. § 3.385.

Results from audiometric testing at an August 2008 VA examination revealed right ear auditory thresholds in the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz at 10, 10, 10, 15, and 25 decibels, respectively.  The speech recognition score, using the Maryland CNC test, for the right ear was 100 percent.  Such findings do not show hearing loss for VA purposes under 38 C.F.R. § 3.385.  

In October 2011, the Veteran was afforded a second VA examination for his claimed right ear hearing loss.  Upon audiological testing, the examiner noted that the Veteran's auditory thresholds in the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 15, 15, 25, and 35 decibels, respectively.  The speech recognition score, using the Maryland CNC test, for the right ear was 100 percent.  Again, such findings do not show hearing loss for VA purposes under 38 C.F.R. § 3.385.  

Essential to the award of service connection is the existence of a disability.  Without it, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service connection presupposes a current diagnosis of the claimed disability]; see also Chelte v. Brown, 10 Vet. App. 268 (1997) [observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection].  Entitlement to service connection for right ear hearing loss fails on this basis alone.  

Although the Veteran is competent to describe symptoms observable to a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of right ear hearing loss.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

Therefore, after considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for right ear hearing loss because the competent medical evidence does not reveal a diagnosis of bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385.  

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for right ear hearing loss.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for bilateral hearing loss is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 2011); 38 C.F.R. §§ 3.102, 3.303 3.307(a)(3), 3.309(a) (2011).  


ORDER

Entitlement to service connection for right ear hearing loss is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


